DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashourian et al. (US 2014/0335249 A1; Nov. 13, 2014) in view of Guo (CN 105852079 A; August 17, 2016) as evidenced by Button Mushroom Nutrition (Button mushroom nutrition facts, Retrieved from Internet URL: https://www.nutrition-and-you.com/button-mushroom.html).
Regarding claim 1, Ashourian discloses a mushroom snack chip and a method of making a mushroom snack chip ([0140]). 
Ashourian discloses that the snack chip is a button mushroom slice, which inherently has a native protein content as evidenced by Button Mushroom Nutrition, and further teaches that seasoning blends which include proteins can be applied to the surface of the snack chip ([0068], [0088], [0089], [0140]). 

Guo discloses a flavored mushroom, wherein a spice blend comprising hydrolyzed plant protein is applied to the mushroom (Derwent Abstract). 
As Guo teaches that it is known in the art to use hydrolyzed plant protein as part of a seasoning that can be applied to mushrooms, it would have been obvious to one of ordinary skill in the art to use hydrolyzed plant protein as they protein source in the seasoning blend of Ashourian. Doing so would yield the predictable result of seasoning a mushroom chip with a suitable protein source and would have been obvious to use hydrolyzed plant protein depending on the desired taste from the seasoning as well as the desired nutritional value of the chip. 
With respect to the total protein content of the mushroom slice comprising the hydrolyzed plant protein being 10 to 50 wt. % greater than the native protein content, the examiner notes that both Ashourian and Guo teach that it is known in the art to apply a supplemental protein source to mushrooms. Applying a hydrolyzed plant protein seasoning to a mushroom chip as taught by Ashourian and Guo would necessarily increase the total protein content of the mushroom chip. The amount of total protein is dependent upon the amount of seasoning containing the protein that is applied. It is well within the ordinary skill in the art to vary the amount of protein applied to the mushroom slice depending on the desired taste and/or nutritional value of the mushroom slice. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the 
Regarding claim 2, Ashourian and Guo disclose a mushroom chip as described above, wherein a hydrolyzed plant protein is disposed on the mushroom slice. 
With respect to the mushroom slice with the hydrolyzed plant protein being baked in an oven at a temperature from 60 C to 100 C for a time of from 2 to 8 hours, the examiner notes that applicant is process limitations in a product claim. 
As stated in MPEP 2113: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
In the instant case, the prior art teaches a mushroom slice, wherein a hydrolyzed plant protein is disposed on the mushroom slice. Therefore, the product of the instant claim is obvious over the prior art and claim is unpatentable even though the prior product was made by a different process.
Regarding claim 3, as stated above, Ashourian discloses that a seasoning is disposed on the mushroom slice ([0088], [0089], [0140]).
Regarding claim 4, Ashourian discloses that the seasoning includes salt ([0068], [0088], [0089], [0140]). 
Regarding claim 6, Ashourian further teaches that the mushroom slice has a thickness of 2.44 mm ([0140]), thus falling within the claimed range of from 1 mm to 5 mm. 
Regarding claim 8, Ashourian discloses a method of preparing a mushroom snack chip ([0140]). 
Ashourian discloses that the method includes slicing a button mushroom to form a mushroom slice, which inherently has a native protein content as evidenced by Button Mushroom Nutrition, and further teaches disposing a seasoning blend, which include proteins, on the surface of the mushroom slice ([0068], [0088], [0089], [0140]). 
While Ashourian discloses protein seasoning can be applied to the mushroom chip, Ashourian fails to specifically teach that the protein is hydrolyzed animal and/or plan protein as claimed. 
Guo discloses a flavored mushroom, wherein a spice blend comprising hydrolyzed plant protein is applied to the mushroom (Derwent Abstract). 
As Guo teaches that it is known in the art to use hydrolyzed plant protein as part of a seasoning that can be applied to mushrooms, it would have been obvious to one of ordinary skill in the art to use hydrolyzed plant protein as they protein source in the seasoning blend of Ashourian. Doing so would yield the predictable result of seasoning a mushroom chip with a suitable protein source and would have been obvious to use hydrolyzed plant protein depending on the desired taste from the seasoning as well as the desired nutritional value of the chip. 

As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 9, Ashourian further teaches that the mushroom slices are baked in an oven at a temperature of 135 C for a time of 22 minutes ([0140]), while the instant claim requires a temperature form 60 to 100 C for a time of from 2 to 8 hours. 
However, it is well within the ordinary skill in the art to vary the time and temperature for baking. Using a higher temperature will require less time for baking than using a lower temperature. Therefore, if one of ordinary skill in the art wanted to decrease the baking temperature in Ashourian, one would need to increase the time of 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	With respect to baking the mushroom slice with the hydrolyzed plant protein already disposed thereon, the examiner notes that Ashourian teaches baking and then applying the seasoning, which includes protein. However, this is merely a change in sequence of adding ingredients and is an obvious variant over the prior art as the order of applying the plant protein does not change the end result as a mushroom slice is provided having seasoning disposed thereon. As stated in MPEP 2144.04 IV C: In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claim 11, Ashourian further teaches a step of cleaning, but teaches cleaning the mushroom slices and not specifically cleaning the mushroom prior to slicing ([0140]). 
However, as stated above, this is merely a change in order of processing steps and is obvious over the prior art absent a showing of new of unexpected results. As stated in In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
In the instant case, there is nothing new or unexpected regarding cleaning the mushroom before slicing versus after slicing as a clean mushroom is still provided before any further processing. 
Regarding claim 12, Ashourian further teaches drying the mushroom slice ([0035]).
Regarding claim 13, Ashourian discloses that a seasoning is disposed on the mushroom slice ([0088], [0089], [0140]).
Regarding claim 14, Ashourian discloses that the seasoning can be disposed on the mushroom slice by spraying ([0068]). 
Therefore, Ashourian in view of Guo teach spraying the hydrolyzed plant protein onto the mushroom slice. 
Regarding claim 15, Guo teaches that the mushroom is dipped into a solution containing the hydrolyzed plant protein (Derwent Abstract). 
It would have been obvious to one of ordinary skill in the art to dip the mushroom slice of Ashourian into a solution containing the hydrolyzed plant protein as Guo discloses that such technique is known in the art for applying a seasoning to a mushroom and therefore would yield the predictable result of effectively seasoning the mushroom slice of Ashourian.
Regarding claim 16, as stated above, Ashourian discloses that the seasoning can be disposed on the mushroom slice by spraying ([0068]). Spraying is also a form of dispensing as the seasoning is dispensed from a spray onto the mushroom slice. 
Therefore, Ashourian in view of Guo teach dispensing the hydrolyzed plant protein onto the mushroom slice. 
Regarding claim 18, Ashourian further teaches that the mushroom slice has a thickness of 2.44 mm ([0140]), thus falling within the claimed range of from 1 mm to 5 mm. 
Regarding claim 19, Ashourian teaches that the method further comprises a step of packaging ([0088]).
Regarding claim 20, Ashourian teaches drying the mushroom slice, or snack food, to a moisture content of about 0.5 to about 10% by weight ([0035]), thus overlapping the claimed range of from 2 to 10% by weight. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)

	

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashourian et al. (US 2014/0335249 A1; Nov. 13, 2014) and Guo (CN 105852079 A; August 17, 2016) as evidenced by Button Mushroom Nutrition (Button mushroom nutrition facts, Retrieved from Internet URL: https://www.nutrition-and-you.com/button-mushroom.html) as applied to claims 1 and 8 above, and further in view of Jiang et al. (CN 101933617 A; Jan. 5, 2011).
Regarding claims 5 and 17, Ashourian discloses a mushroom snack chip using button mushrooms, but fails to teach that the mushroom is of the mushroom species Pleurotus eryngii.
Jiang discloses a mushroom chip and method of making such and further teaches that the mushroom is of the mushroom species Pleurotus eryngii (Derwent Abstract).
Ass Jiang teaches that it is known in the art to have use a different species of mushroom to make a mushroom snack chip, it would have been obvious to one of ordinary skill in the art to use a mushroom of the mushroom species Pleurotus eryngii in Ashourian depending on the mushroom availability as well as the desired taste and properties of the final product as different species of mushrooms are known in the art to have different taste and characteristics. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ashourian et al. (US 2014/0335249 A1; Nov. 13, 2014) and Guo (CN 105852079 A; August 17, 2016) as evidenced by Button Mushroom Nutrition (Button mushroom nutrition facts, Retrieved from Internet URL: https://www.nutrition-and-you.com/button-mushroom.html) as applied to claim 1 above, and further in view of Repetto (US 2013/0029015 A1; Jan. 31, 2013).
Regarding claim 7, as stated above, Ashourian and Guo teach using hydrolyzed plant protein on the mushroom slice, but fail to specifically teach that the plant protein is one of the claimed proteins.

Therefore, it would have been obvious to one of ordinary skill in the art to have the hydrolyzed plant protein of Ashourian in view of Guo be soy protein as Repetto discloses that soy protein is suitable for use with mushrooms. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ashourian et al. (US 2014/0335249 A1; Nov. 13, 2014) and Guo (CN 105852079 A; August 17, 2016) as evidenced by Button Mushroom Nutrition (Button mushroom nutrition facts, Retrieved from Internet URL: https://www.nutrition-and-you.com/button-mushroom.html) as applied to claim 9 above, and further in view of Yan et al. (CN 103300321 A; Sept. 18, 2013; made of record by applicant). 
Regarding claim 10, the prior art discloses the process as described above with respect to claim 9, but fails to teach further grinding the foodstuff into a powder. 
Yan discloses a method of seasoning a mushroom and further teaches grinding the seasoned mushroom into a powder to be applied to another foodstuff as a mushroom seasoning (Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art to further grind the seasoned mushroom of Ashourian and Guo into a powder depending on the desired used of the seasoned mushroom. Grinding into a powder would provide a mushroom seasoning powder that can be applied to another foodstuff as taught by Yan 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEPHANIE A COX/Examiner, Art Unit 1791